

EXHIBIT 10.3



--------------------------------------------------------------------------------





PLEDGE AGREEMENT
made by
AMBAC ASSURANCE CORPORATION

in favor of
THE BANK OF NEW YORK MELLON
as Note Collateral Agent, Trustee and Paying Agent
Dated as of February 12, 2018

--------------------------------------------------------------------------------














--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINED TERMS
Section 1.1    Definitions    1
Section 1.2    Other Definitional Provisions    3
ARTICLE II

GRANT OF SECURITY INTEREST
Section 2.1    Grant    4
Section 2.2    Establishment of the Principal Proceeds Collateral Account    4
ARTICLE III

REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of the Company    4
ARTICLE IV

COVENANTS
Section 4.1    Covenants of the Company    7
ARTICLE V

REMEDIAL PROVISIONS
Section 5.2    Application of Proceeds    10
Section 5.3    Code and Other Remedies    11
Section 5.3    Non-Recourse    12
ARTICLE VI

THE NOTE COLLATERAL AGENT
Section 6.1    Duty of Note Collateral Agent    12
Section 6.2    Financing Statements    12
Section 6.3    Custody and Related Services    13
Section 6.4    Authority of Note Collateral Agent    14
Section 6.5    Rights of the Collateral Agent    14


i



--------------------------------------------------------------------------------





ARTICLE VII
MISCELLANEOUS
Section 7.1    Amendments in Writing    15
Section 7.2    Notices    15
Section 7.3    No Waiver by Course of Conduct; Cumulative Remedies    15
Section 7.4    Successors and Assigns    16
Section 7.5    Counterparts    16
Section 7.6    Severability    16
Section 7.7    Section Headings    16
Section 7.8    Integration    16
Section 7.9    Security Interest Absolute    16
Section 7.10    Postponement of Subrogation    17
Section 7.11    Reinstatement    17
Section 7.12    GOVERNING LAW    17
Section 7.13    Submission to Jurisdiction; Waivers    17
Section 7.14    Acknowledgments    19
Section 7.12    WAIVER OF JURY TRIAL    19
Section 7.13    Releases    19




SCHEDULES
1    Notice Address of the Company
2    Perfection Matters


ii



--------------------------------------------------------------------------------






PLEDGE AGREEMENT
PLEDGE AGREEMENT, dated as of February 12, 2018, (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), made between Ambac
Assurance Corporation, a Wisconsin-domiciled insurance company (the “Company”),
as pledgor, and The Bank of New York Mellon, as Trustee, Paying Agent and Note
Collateral Agent (in such capacity, and together with its successors and assigns
in such capacity, the “Note Collateral Agent”) for the Secured Parties (as such
term is defined herein).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Indenture, dated as of February 12, 2018 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Indenture”), between the Ambac LSNI, LLC
(the “Issuer”) and The Bank of New York Mellon, as trustee and note collateral
agent on behalf of the Holders, the Issuer has issued LIBOR Plus 5.00% Insured
Secured Notes Due 2023 in an aggregate principal amount of $2,154,351,378
(together with any notes issued in respect thereof pursuant to Sections 304,
305, 306, 312(c), 312(d) or 1008 of the Indenture, the “Notes”) upon the terms
and subject to the conditions set forth therein;
WHEREAS, in accordance with the terms of the Indenture, the Company shall
execute and deliver this Agreement to the Note Collateral Agent for the benefit
of the Secured Parties.
NOW, THEREFORE, in consideration of the premises and to induce the Trustee and
Note Collateral Agent to enter into the Indenture on the Issue Date and to
induce the Holders to purchase the Notes issued on the Issue Date, and in
consideration of other valuable consideration (which receipt is hereby
acknowledged), the Company hereby agrees with the Note Collateral Agent, for the
benefit of the Secured Parties, as follows:
ARTICLE I

DEFINED TERMS
Section 1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Indenture and used
herein shall have the meanings given to them in the Indenture.
(b)    The following terms shall have the following meanings:
“AAC Secured Notes”: as defined in the Indenture.
“AAC Notes Proceeds”: all principal and interest received by the Company as
holder of the AAC Secured Notes.







--------------------------------------------------------------------------------





“Agreement”: this Pledge Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.
“Ambac Event of Default”: as defined in the Indenture.
“Ambac Note”: as defined in the Indenture.
“Code”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
“Collateral”: as defined in Section 2.1.
“Company”: as defined in the Preamble hereto.
“Foreign Jurisdiction”: a jurisdiction other than the United States of America
or a jurisdiction in which the Company is organized, incorporated, formed,
registered or domiciled.
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Holder” or “Noteholder”: as defined in the Indenture.
“Indebtedness”: as defined in the Indenture.
“Indenture”: as defined in the recitals hereto.
“Issuer”: Ambac LSNI, LLC, a Cayman Islands limited liability company.
“Lien”: as defined in the Indenture.
“Note Collateral Agent”: as defined in the Preamble hereto.
“Note Documents”: the collective reference to the Indenture, the Notes, the
Collateral Agreement, this Agreement and the other Note Security Documents, as
the same may be amended, supplemented, waived, modified, replaced and/or
refinanced from time to time in accordance with the terms hereof and Article IX
of the Indenture.
“Note Security Documents”: as defined in the Indenture.
“Notes”: as defined in the recitals hereto.
“Obligations”: the collective reference to: all obligations and liabilities of
the Issuer in respect of the unpaid principal of and interest on (including
interest and fees (if any) accruing after the maturity of the Notes and interest
and fees (if any) accruing after the filing of any


2



--------------------------------------------------------------------------------





petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Issuer, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) the Notes and all other
obligations and liabilities of the Issuer to the Secured Parties, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, the
Indenture, the Notes or the other Note Documents entered into or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, amounts payable in
connection with any such agreement or a termination of any transaction entered
into pursuant to any such agreement, fees, indemnities, costs, expenses or
otherwise (including all reasonable and documented out-of-pocket fees, expenses
and disbursements of counsel to the Trustee or Note Collateral Agent that are
required to be paid by the Issuer pursuant to the terms of the Indenture or any
other Note Document).
“Permitted Liens”: (1) Liens securing the Obligations of the Issuer, (2) Liens
for taxes not yet due and payable or which are being contested in good faith by
appropriate proceedings and for which adequate reserves have been established on
the financial statements of the Company in accordance with GAAP, as applicable,
(3) statutory Liens of landlords, (4) Liens arising by operation of law in favor
of carriers, warehousemen, mechanics, materialmen and repairmen incurred in the
ordinary course of business consistent with past practice in respect of
obligations and (5) Liens arising by operation of law in favor of the Company’s
attorneys, which the Company is undertaking in good faith to discharge.
“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, Governmental Authority or any other entity.
“Principal Proceeds Collateral Account”: as defined in Section 2.2.
“Proceeds”: all “proceeds” as such term is defined in the Code.
“RMBS Litigation”: as defined in the Indenture.
“Secured Parties”: the collective reference to the Trustee, the Paying Agent,
the Note Collateral Agent, the Holders, and each of their respective successors
and assigns and their permitted transferees and endorsees.
“Segregated Account”: as defined in the Indenture.
Section 1.2    Other Definitional Provisions.
(a)    The words “hereof”, “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section,
subsection, Schedule and Annex references are to this Agreement unless otherwise
specified. The words “include”, “includes”, and “including” shall be deemed to
be followed by the phrase “without limitation”. Unless otherwise expressly
provided herein, any definition of or reference to any agreement (including this


3



--------------------------------------------------------------------------------





Agreement and the other Note Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as amended, supplemented, waived or otherwise modified from time to time
(subject to any restrictions on such amendments, supplements, waivers or
modifications set forth herein).
(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(c)    All references in this Agreement to any of the property described in the
definition of the term “Collateral”, or to any Proceeds thereof, shall be deemed
to be references thereto only to the extent the same constitute Collateral.
ARTICLE II

GRANT OF SECURITY INTEREST
Section 2.1    Grant. The Company hereby grants to the Note Collateral Agent,
for the benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due (whether at the stated maturity,
by acceleration or otherwise) of the Obligations of the Issuer, a security
interest in all right, title and interest of the Company in the following
property (wherever located) whether now owned or at any time hereafter acquired
by the Company or in which the Company now has or at any time in the future may
acquire any right, title or interest (the “Collateral”):
(a)    the Principal Proceeds Collateral Account;
(b)    AAC Note Proceeds; and
(c)    to the extent not otherwise included, all Proceeds and products of any of
the foregoing.
Section 2.2    Establishment of the Principal Proceeds Collateral Account. . The
Note Collateral Agent shall establish a single, segregated non-interest bearing
deposit account in the State of New York and in the name of the Company which
shall be designated as the “Principal Proceeds Collateral Account”.  For
purposes of Article 9 of the Uniform Commercial Code, the “bank’s jurisdiction”
of the Note Collateral Agent shall be the State of New York. All AAC Note
Proceeds shall be credited to the Principal Proceeds Collateral Account. The
only permitted withdrawal or application of funds on deposit in, or otherwise to
the credit of, the Principal Proceeds Collateral Account prior to the payment in
full of the Obligations shall be to make payments in accordance with Sections
4.1.1 and 5.1.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1    Representations and Warranties of the Company. The Company hereby
represents and warrants to the Note Collateral Agent on the date hereof that:


4



--------------------------------------------------------------------------------





3.1.1    Title; No Other Liens. Except for the security interests granted to the
Note Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, the Company owns each item of the Collateral free
and clear of any and all Liens securing Indebtedness. To the knowledge of the
Company after due inquiry, no currently effective financing statement or other
similar public notice with respect to any Lien securing Indebtedness on all or
any part of the Collateral is on file or of record in any public office in the
United States of America, any state, territory or dependency thereof or the
District of Columbia, except, in each case, such as have been filed in favor of
the Note Collateral Agent for the benefit of the Secured Parties pursuant to
this Agreement.
3.1.2    Perfected First Priority Liens.
(a)    This Agreement is effective to create, as collateral security for the
Obligations of the Issuer, valid and enforceable Liens on the Collateral in
favor of the Note Collateral Agent for the benefit of the Secured Parties,
except as to enforcement, as may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, rehabilitation, moratorium
and other similar laws relating to or affecting creditors’ rights generally,
general equitable principles (whether considered in a proceeding in equity or at
law) and an implied covenant of good faith and fair dealing.
(b)    Except with regard to any rights in favor of the United States government
as required by law (if any), upon the completion of the filings listed on
Schedule 2, the Liens created pursuant to this Agreement will constitute valid
Liens on and (to the extent provided herein) perfected security interests in the
Collateral in favor of the Note Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens on the Collateral of all other
Persons securing Indebtedness, in each case other than Permitted Liens, and
enforceable as such as against all other Persons, except as to enforcement, as
may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, rehabilitation, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
3.1.3    Jurisdiction of Organization. On the date hereof, the Company’s
jurisdiction of organization is Wisconsin.
3.1.4    Good Standing of the Company. The Company has been duly incorporated
and is validly existing and in good standing under the laws of the State of
Wisconsin, with power and authority (corporate or otherwise) to own, lease and
operate its properties and conduct its business and to enter into and perform
its obligations under the Note Documents to which the Company is a party; and
the Company is duly qualified to do business as a foreign corporation in good
standing in all other jurisdictions in which its ownership or lease of property
or the conduct of its business requires such qualification, except where the
failure to so qualify or be in good standing would not, individually or in the
aggregate, be reasonably likely to materially and adversely affect the ability
of the


5



--------------------------------------------------------------------------------





Company to perform its obligations under the Note Documents to which the Company
is a party.
3.1.5    Note Documents. Each of the Note Documents to which the Company is a
party has been duly authorized by the Company, and when executed and delivered
by the Company (assuming due authorization, execution and delivery by the
counterparties thereto, as applicable), will be duly executed and delivered by
the Company and will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally and except as
enforcement thereof is subject to general principles of equity (regardless of
whether enforcement is considered in a proceeding in equity or at law).
3.1.6    Absence of Existing Defaults and Conflicts. The Company is not in
violation of its charter or by-laws or in default (or with the giving of notice
or lapse of time would be in default) under any existing obligation, agreement,
covenant or condition contained in any indenture, loan agreement, mortgage,
lease or other agreement or instrument to which it is a party or by which it is
bound or to which any of its properties is subject, except such defaults that
would not, individually or in the aggregate, be reasonably likely to materially
and adversely affect the ability of the Company to perform its obligations under
the Note Documents to which it is a party.
3.1.7    Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Note Documents to which the Company
is a party, and compliance with the terms and provisions hereof and thereof,
will not violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (a) the charter or by-laws
of the Company (other than any violation of or conflict with any such charter or
by-laws that would not, individually or in the aggregate with all such other
violations or conflicts, be reasonably likely to materially and adversely affect
the ability of the Company to perform its obligations under the Note Documents
to which it is a party), (b) any order, law, treaty, rule, regulation, judgment
or determination applicable to the Company of any court, governmental agency or
body (including, without limitation, any insurance regulatory agency or body) or
arbitrator having jurisdiction over the Company (other than any violation of or
conflict with any such order, law, treaty, rule, regulation, judgment or
determination that would not, individually or in the aggregate with all such
other violations or conflicts, be reasonably likely to materially and adversely
affect the ability of the Company to perform its obligations under the Note
Documents to which it is a party) or (c) the terms of any bond, debenture, note,
other evidence of indebtedness, agreement, indenture, lease or other instrument
to which the Company is a party or by which it is bound or by which any of its
properties is subject, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the assets of the Company pursuant to the
terms of any such bond, debenture, note, other evidence of indebtedness,
agreement, indenture, lease or


6



--------------------------------------------------------------------------------





other instrument (other than any conflict, breach or default or lien, charge or
encumbrance that would not, individually or in the aggregate, be reasonably
likely to materially and adversely affect the performance by the Company of its
obligations under the Note Documents to which it is a party.
3.1.8    Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental agency or body (including, without limitation, any
insurance regulatory agency or body) is required for the execution by the
Company of the Note Documents to which it is a party, or the consummation of the
transactions contemplated hereby or thereby, or for the performance by the
Company of its obligations under the Note Documents to which it is a party,
except those that have been already obtained.
ARTICLE IV

COVENANTS
Section 4.1    Covenants of the Company. The Company covenants and agrees with
the Note Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the release of all of the Collateral or the
termination of this Agreement in accordance with the terms of the Indenture:
4.1.1    Payment Into Principal Proceeds Collateral Account. The Company hereby
irrevocably directs the Paying Agent to pay any AAC Note Proceeds directly to
the Principal Proceeds Collateral Account, and in the event that the Company
receives any AAC Note Proceeds in any other manner, the Company shall promptly
deposit such proceeds into the Principal Proceeds Collateral Account. Until the
payment in full in cash of all Obligations (other than contingent
indemnification obligations), the Company shall not withdraw any AAC Note
Proceeds from the Principal Proceeds Collateral Account, except (i) to pay or
redeem principal in respect of the Ambac Note (but not accrued interest thereon)
as part of a transaction which results in a payment on, or redemption of, Notes
pursuant to, and as required by, the procedures set forth in the Secured Notes
Indenture, (ii) solely with AAC Note Proceeds consisting of interest payments on
the Notes, to pay interest on the Ambac Note, or (iii) to withdraw such AAC Note
Proceeds pursuant to Section 4.1.2. By its signature hereof, the Company, as
holder of the AAC Secured Notes, acknowledges and irrevocably agrees to the
provisions of the last sentence of Section 312(b) and the last sentence of
Section 401 of the Indenture for the benefit of the Secured Parties.
4.1.2    Applicable Interest Payments Allowed. It is understood and agreed that,
if
(A)    the Company shall have made a payment of any interest on the Ambac Note
(such payment, a “General Account Payment”) from a source other than
(i)    interest income or accrued interest received in respect of Pledged
Securities or Replacement Investments (each as defined in the Ambac Note) or


7



--------------------------------------------------------------------------------





(ii)    AAC Note Proceeds which consist of interest paid on the Notes, and
(B)    on the date of such General Account Payment, immediately after giving
effect thereto, there were funds on deposit in the Principal Proceeds Collateral
Account that have not subsequently been withdrawn consisting of AAC Note
Proceeds which consist of interest paid on the Notes (“Available Interest
Proceeds”),
then, the Company may withdraw from the Principal Proceeds Collateral Account an
amount equal to the lesser of:
(i)    such Available Interest Proceeds and
(ii)    such General Account Payment, less amounts withdrawn or that are
intended to be withdrawn from the Tier I Proceeds Collateral Account (as defined
in the Ambac Note) in respect of such General Account Payment pursuant to
Section 8 of the Ambac Note,
which such withdrawn amount shall be for the sole benefit of the Company and
shall be automatically released from all liens securing the Notes.
4.1.3    RMBS Litigation. The Company shall pursue the RMBS Litigation
diligently, in good faith and in a manner consistent with a plaintiff acting
solely on its own account.
4.1.4    Delivery of Reports. The Company shall deliver to the Note Collateral
Agent (if not otherwise publicly available on the EDGAR (or successor) filing
system) copies of (i) its quarterly and annual reports that are filed with or
furnished to the Securities and Exchange Commission (the “SEC”) on Forms 10-Q
and 10-K, respectively, (ii) all current reports that are filed with or
furnished to the SEC on Form 8-K, and (iii) all public press releases, in each
case promptly after such reports or releases are filed, furnished, or released
(as applicable) but solely to the extent such filings or releases contain
material information in respect of the RMBS Litigation.
4.1.5    Delivery of Principal Proceeds Collateral Account Statement. The Note
Collateral Agent agrees to allow the Noteholders access (including electronic
access) to copies of all monthly account statements it delivers to the Company
in respect of the Principal Proceeds Collateral Account.
4.1.6    Maintenance of Perfected Security Interest; Further Documentation.
(a)    The Company shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in the Collateral as a perfected
security interest as and to the extent described in Section 3.1.2 and to defend
the security interest created by this Agreement in the Collateral against the
claims and demands of all Persons whomsoever (subject to the other provisions
hereof) for the purpose of obtaining or


8



--------------------------------------------------------------------------------





preserving the full benefits of this Agreement and of the rights and powers
herein granted by the Company.
(b)    Except as otherwise permitted by the Indenture, the Company will not
impair the rights of the Note Collateral Agent in the Collateral.
(c)    The Company shall use commercially reasonable efforts to take any and all
actions reasonably necessary or required or reasonably requested by the Note
Collateral Agent (acting at the direction of the requisite Holders pursuant to
the terms of the Indenture and in each case at the sole expense of the Company),
so as at all times to maintain the validity, perfection, enforceability and
priority of the security interest in and Lien on the Collateral granted to the
Note Collateral Agent in this Agreement or to enable the Note Collateral Agent
to protect, exercise or enforce its rights hereunder and in the Collateral,
including (i) immediately discharging all Liens on the Collateral other than
Permitted Liens, (ii) filing any financing and continuation statements or
similar documents and (iii) promptly executing and delivering control
agreements, and, during the continuance of an Ambac Event of Default,
instruments of pledge, notices and assignments and other documents, in each case
relating to the creation, validity, perfection, maintenance or continuation of
the Note Collateral Agent’s security interest in and Lien on the Collateral;
provided that, notwithstanding any other provision of this Agreement or any
other Note Document, the Company will not be required (x) to take any action in
any Foreign Jurisdiction, or required by the laws of any such Foreign
Jurisdiction, or to enter into any security agreement or pledge agreement
governed by the laws of any such Foreign Jurisdiction, in order to create any
security interests (or other Liens) in Collateral located or titled in any
Foreign Jurisdiction, or in order to perfect any security interests (or other
Liens) in any such Collateral, other than in each case, Collateral consisting of
the Principal Proceeds Collateral Account or the AAC Note Proceeds, if such
Collateral consisting of the Principal Proceeds Collateral Account or the AAC
Note Proceeds is located in a Foreign Jurisdiction, or (y) to deliver control
agreements with respect to, or confer perfection by “control” over, any deposit,
bank or securities account or other Collateral, other than with respect to the
Principal Proceeds Collateral Account or any other deposit, bank or securities
account into which the AAC Note Proceeds may be deposited.
(d)    Upon the occurrence and during the continuance of an Ambac Event of
Default, the Note Collateral Agent may liquidate, or notify any bank or
securities intermediary subject to an account control agreement to liquidate,
any deposit account or securities account or any related investment property
maintained or held thereby and remit the proceeds thereof to the Note Collateral
Agent.
4.1.7    Changes in Name, Jurisdiction of Organization, etc. The Company will
give prompt written notice to the Note Collateral Agent of any change in its
name or location (as determined by Section 9-307 of the Code) (whether by merger
or otherwise) (and in any event within 30 days of such change), and within 10
days after such notice, the Company shall deliver to the Note Collateral Agent
copies (or other evidence of


9



--------------------------------------------------------------------------------





filing) of all additional filed financing statements and other documents
reasonably necessary to maintain the validity, perfection and priority of the
security interests created hereunder and other documents reasonably requested by
the Note Collateral Agent to maintain the validity, perfection and priority of
the security interests as and to the extent provided for herein.
4.1.8    Maintenance of Records. The Company will keep and maintain at its own
cost and expense reasonably satisfactory and complete records of its Collateral,
including a record of all payments received and all credits granted with respect
to such Collateral, and shall mark such records to evidence this Agreement and
the Liens and the security interests created hereby.
4.1.9    Limitations on the Activities of the Company.
(a)    The Company shall not sell, transfer, assign, withdraw or otherwise
dispose of the AAC Secured Notes or the Collateral, except to make payments in
accordance with Sections 4.1.1 and 5.1 and pursuant to Section 4.1.2.
(b)    The Company shall not create or suffer to exist any Lien on or over the
AAC Secured Notes or any assets that constitute Collateral, except Permitted
Liens.
4.1.10    Payments for Consent. The Company will not, and will not permit any of
its Affiliates to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of the Notes or any other Note Security Document unless such consideration is
offered to be paid and is paid to all holders of the Notes that consent, waive
or agree to amend in the time frame set forth in the solicitation documents
relating to such consent, waiver or agreement; provided that nothing in this
Section 4.1.10 shall in any way restrict the right of the Company or any of its
Affiliates to conduct open market purchases of the Notes.
ARTICLE V
REMEDIAL PROVISIONS
Section 5.1    Application of Proceeds. It is agreed that if an Ambac Event of
Default shall occur and be continuing, any and all Proceeds of the Collateral
received by the Note Collateral Agent (whether from the Company or otherwise),
including pursuant to Section 4.1.6(d), shall be held by the Note Collateral
Agent for the benefit of the Secured Parties as collateral security for the
Obligations of the Issuer (whether matured or unmatured), and/or then or at any
time thereafter may, in the sole discretion of the Note Collateral Agent, be
applied by the Note Collateral Agent against the Obligations of the Issuer then
due and owing in the following order of priority:
First: to the payment of all amounts due the Trustee under Section 707 of the
Indenture;


10



--------------------------------------------------------------------------------





Second: to the payment of all amounts due the Note Collateral Agent under
Section 1210 of the Indenture;
Third: to the payment of the amounts then due and unpaid upon the other
Obligations of the Issuer ratably, without preference or priority of any kind,
according to the amounts due and payable on such Obligations; provided that any
such application of proceeds shall be made on a pro rata basis as between and
among the Holders and their respective successors and assigns and their
permitted transferees and endorsees;
Fourth: to be held as Collateral in the Principal Proceeds Collateral Account to
secure all Obligations under or in respect of the Notes until the payment in
full in cash of all Obligations (other than contingent indemnifications
obligations) on the Notes; and
Fifth:    to the Company.
Section 5.2    Code and Other Remedies. If an Ambac Event of Default shall occur
and be continuing, the Note Collateral Agent, on behalf of the Secured Parties,
may (but shall not be obligated to) exercise, in addition to all other rights
and remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the Code (whether or not the Code applies to the affected Collateral) and under
any other applicable law and in equity. Without limiting the generality of the
foregoing, to the extent permitted by applicable law and solely during the
continuance of an Ambac Event of Default, the Note Collateral Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon the Company or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances (but
shall not be obligated to), forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Note Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. To the extent permitted by law, the Note Collateral Agent or any
other Secured Party shall have the right, upon any such sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Company, which right or equity is hereby waived and
released. The Note Collateral Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 5.3, after deducting all reasonable and
documented out-of-pocket costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Collateral or
in any way relating to the Collateral or the rights of the Note Collateral Agent
hereunder, including reasonable and documented attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations of the
Issuer then due and owing, in the order of priority specified in Section 5.2. To
the extent permitted by applicable law, (i) the Company waives all claims,
damages and demands


11



--------------------------------------------------------------------------------





it may acquire against the Note Collateral Agent or any other Secured Party
arising out of the repossession, retention or sale of the Collateral, other than
any such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Note Collateral Agent or such other Secured
Party, and (ii) if any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.
Section 5.3    Non-Recourse. Notwithstanding anything in this Agreement, the
Indenture or any other Note Document to the contrary, the Note Collateral Agent
agrees that (i) the obligations of the Company under this Agreement are
expressly limited recourse obligations of the Company, and such obligations
shall be payable solely from, limited to, and shall in no event exceed, the
value of the Collateral, and (ii) upon the collection, sale or disposition of,
or other realization upon, the Collateral by or on behalf of the Note Collateral
Agent or any Secured Party, whether pursuant to Article V of this Agreement or
otherwise, the obligations of the Company under this Agreement shall be
irrevocably and indefeasibly terminated and shall not be subject to
reinstatement under any circumstance.
ARTICLE VI
THE NOTE COLLATERAL AGENT
Section 6.1    Duty of Note Collateral Agent. The Note Collateral Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Note Collateral Agent deals
with similar property for its own account. None of the Note Collateral Agent or
any other Secured Party nor any of their respective officers, directors,
employees or agents shall be liable for failure to demand, collect or realize
upon any of the Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
the Company or any other Person or, except as otherwise provided herein, to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Note Collateral Agent and the other Secured Parties
hereunder are solely to protect the Note Collateral Agent’s and the other
Secured Parties’ interests in the Collateral and shall not impose any duty upon
the Note Collateral Agent or any other Secured Party to exercise any such
powers. The Note Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and to the maximum extent permitted by applicable law,
neither they nor any of their officers, directors, employees or agents shall be
responsible to the Company for any act or failure to act hereunder, except as
otherwise provided herein or for their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision).
Section 6.2    Financing Statements. Pursuant to any applicable law, the Company
authorizes the Note Collateral Agent to file or record financing statements and
other filing or recording documents or instruments with respect to the
Collateral in such form and in such filing offices at the Note Collateral
Agent’s sole discretion and as the Note Collateral Agent reasonably determines
appropriate to perfect or continue the perfection of the security interests of
the Note


12



--------------------------------------------------------------------------------





Collateral Agent under this Agreement; provided, however, such authorization
shall not relieve the Company from its obligation to take all actions necessary
to perfect and maintain the perfection of the Note Collateral Agent’s Lien on
the Collateral as provided for herein, which includes the filing of any
financing statements or continuation statements. All charges, expenses and fees
that the Note Collateral Agent may incur in doing any of the foregoing, and any
local taxes relating thereto, shall be paid by the Company to the Note
Collateral Agent immediately upon demand. Notwithstanding the foregoing, nothing
in this Section 6.2 obligates the Note Collateral Agent to file or record
financing statements or other filing or recording documents or instruments with
respect to the Collateral. The Note Collateral Agent agrees to notify the
Company of any financing or continuation statement filed by it, provided that
any failure to give such notice shall not affect the validity or effectiveness
of any such filing.
Section 6.3    Custody and Related Services .
(a)    With respect to any action taken by the Note Collateral Agent or the
exercise or non-exercise by the Note Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein, the Note
Collateral Agent shall notify the Company of the date or dates by when such
rights must be exercised or such action must be taken provided that the Note
Collateral Agent has received, from the Issuer or the relevant depository,
timely notice of such rights or discretionary corporate action or of the date or
dates such rights must be exercised or such action must be taken. Absent actual
receipt of such notice, the Note Collateral Agent shall have no liability for
failing to so notify the Company.
(b)    The Company shall be liable for all taxes, assessments, duties and other
governmental charges, including any interest or penalty with respect thereto
(“Taxes”), with respect to any cash or Collateral held on behalf of the Company
or any transaction related thereto. The Company shall indemnify the Note
Collateral Agent for the amount of any Tax that the Note Collateral Agent or any
withholding agent is required under applicable laws (whether by assessment or
otherwise) to pay on behalf of, or in respect of income earned by or payments or
distributions made to or for the account of the Company (including any payment
of Tax required by reason of an earlier failure to withhold). Notwithstanding
the foregoing sentence, the Note Collateral Agent acknowledges that the Company
is a U.S. corporation for U.S. federal income tax purposes and, therefore,
agrees that no U.S. withholding Tax is required to be withheld on any payment
made to the Company. The Note Collateral Agent shall, or shall instruct the
applicable withholding agent to, withhold the amount of any Tax which is
required to be withheld under applicable law upon collection of any dividend,
interest or other distribution made with respect to any Collateral and any
proceeds or income from the sale, loan or other transfer of any Collateral. In
the event that the Note Collateral Agent is required under applicable law to pay
any Tax on behalf of the Company, the Note Collateral Agent is hereby authorized
to withdraw cash from any cash account in the amount required to pay such Tax
and to use such cash for the timely payment of such Tax in the manner required
by applicable law. If the aggregate amount of cash in all cash accounts is not
sufficient to pay such Tax, the Note Collateral Agent shall promptly notify the
Company of the additional amount of cash required, and the Company shall
directly deposit such additional amount in the appropriate cash account promptly
after receipt of such notice, for use by the Note Collateral Agent as specified
herein. In


13



--------------------------------------------------------------------------------





the event that the Note Collateral Agent or the Company reasonably believes that
the Company is eligible, pursuant to applicable law or to the provisions of any
tax treaty, for a reduced rate of, or exemption from, any Tax which is otherwise
required to be withheld or paid on behalf of the Company under any applicable
law, the Note Collateral Agent shall, or shall instruct the applicable
withholding agent to, either withhold or pay such Tax at such reduced rate or
refrain from withholding or paying such Tax, as appropriate; provided that the
Note Collateral Agent shall have received from the Company all documentary
evidence of residence or other qualification for such reduced rate or exemption
required to be received under such applicable law or treaty. In the event that
the Note Collateral Agent reasonably believes that a reduced rate of, or
exemption from, any Tax is obtainable only by means of an application for
refund, the Note Collateral Agent shall have no responsibility for the accuracy
or validity of any forms or documentation provided by the Company to the Note
Collateral Agent hereunder. The Company hereby agrees to indemnify and hold
harmless the Note Collateral Agent in respect of any liability arising from any
underwithholding or underpayment of any Tax which results from the inaccuracy or
invalidity of any such forms or other documentation, and such obligation to
indemnify shall be a continuing obligation of the Company, its successors and
assigns, notwithstanding the termination of this Agreement.
Section 6.4    Authority of the Note Collateral Agent. The Company acknowledges
that the rights and responsibilities of the Note Collateral Agent under this
Agreement with respect to any action taken by the Note Collateral Agent or the
exercise or non-exercise by the Note Collateral Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement or any amendment, supplement or other
modification of this Agreement shall, as between the Note Collateral Agent and
the Secured Parties, be governed by the Indenture and by such other agreements
with respect thereto as may exist from time to time among them, but, as between
the Note Collateral Agent and the Company, the Note Collateral Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and the Company shall not
be under any obligation, or entitlement, to make any inquiry respecting such
authority. The Note Collateral Agent shall have the benefit of the rights,
privileges and immunities contained in Section 1209 of the Indenture.
Section 6.5    Rights of the Note Collateral Agent. The Bank of New York Mellon
is acting under this Agreement solely in its capacity as Note Collateral Agent
under the Indenture and not in its individual capacity. In acting hereunder, the
Note Collateral Agent shall be entitled to all of the rights, privileges and
immunities granted to it under the Indenture, as if such rights, privileges and
immunities were fully set forth herein.
Section 6.6    Power of Attorney. Upon the occurrence and continuance of an
Ambac Event of Default, the Company hereby irrevocably makes, constitutes, and
appoints the Note Collateral Agent (and any of the Note Collateral Agent’s
officers, employees, or agents designated by the Note Collateral Agent) as the
Company’s true and lawful attorney, with power to, subject to the provisions of
Section 5.2, (a) during the continuance of an Ambac Event of Default, if the
Company refuses to, or fails timely to execute and deliver any of the documents
described in Section 4.1.6 sign the name of the Company on any of the documents
described in


14



--------------------------------------------------------------------------------





Section 4.1.6, (b) at any time that an Ambac Event of Default has occurred and
is continuing, sign the Company’s name on any document relating to the
Collateral of the Company, drafts against account debtors, or notices to account
debtors, (c) send requests for verification of the Company’s accounts at any
time when an Ambac Event of Default has occurred and is continuing, (d) during
the continuance of an Ambac Event of Default, endorse the Company’s name on any
of its payment items (including any and all of its collections) that may come
into the Note Collateral Agent’s possession, (e) at any time that an Ambac Event
of Default has occurred and is continuing, make, settle, and adjust disputes and
claims respecting the Company’s accounts, chattel paper, or general intangibles
directly with account debtors, for amounts and upon terms that the Note
Collateral Agent determines to be reasonable, and the Note Collateral Agent may
cause to be executed and delivered any documents and releases that the Note
Collateral Agent determines to be necessary.
ARTICLE VII
MISCELLANEOUS
Section 7.1    Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by the Company and the Note Collateral Agent,
subject to Article IX of the Indenture; provided that any provision of this
Agreement imposing obligations on the Company may be waived by the Note
Collateral Agent in a written instrument executed by the Note Collateral Agent.
In addition, the Indenture and any of the other Note Documents may be amended in
accordance with the terms thereof.
Section 7.2    Notices. All notices, requests and demands to or upon the Note
Collateral Agent or the Company hereunder shall be effected in the manner
provided for in Section 109 of the Indenture; provided that any such notice,
request or demand to or upon the Company shall be addressed to the Company at
its notice address set forth on Schedule 1, unless and until the Company shall
change such address by notice to the Note Collateral Agent given in accordance
with Section 109 of the Indenture.
Section 7.3    No Waiver by Course of Conduct; Cumulative Remedies. None of the
Note Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Section 7.1 hereof or Article IX of the
Indenture), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Ambac Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Note Collateral Agent or any other Secured Party, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Note Collateral Agent or any other Secured Party of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy that the Note Collateral Agent or such other Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.


15



--------------------------------------------------------------------------------





Section 7.4    Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Company, the Note Collateral Agent and the
Secured Parties and their respective successors and assigns; provided that the
Company may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Note Collateral Agent,
except as permitted hereby or by the Indenture.
Section 7.5    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. The exchange of copies of this Agreement and of signature pages by
facsimile or PDF transmission shall constitute effective execution and delivery
of this Agreement as to the parties hereto and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties hereto
transmitted by facsimile or PDF shall be deemed to be their original signatures
for all purposes.
Section 7.6    Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 7.7    Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
Section 7.8    Integration. This Agreement and the other Note Documents to which
the Company is a party represent the entire agreement of the Company, the Note
Collateral Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Company, the Note Collateral Agent or any other Secured Party
relative to the subject matter hereof not expressly set forth or referred to
herein or in the other Note Documents to which the Company is a party.
Section 7.9    Security Interest Absolute. To the maximum extent permitted by
law, all rights of the Note Collateral Agent, all security interests hereunder,
and all obligations of the Company hereunder, shall be absolute and
unconditional irrespective of:
(a)    any lack of validity or enforceability of any of the Obligations or any
other agreement or instrument relating thereto, including any of the Note
Documents;
(b)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Obligations, or any other amendment or waiver of or
any consent to any departure from any of the Note Documents, or any other
agreement or instrument relating thereto;
(c)    any exchange, release, or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty for
all or any of the Obligations; or


16



--------------------------------------------------------------------------------





(d)    any other circumstances that might otherwise constitute a defense
available to, or a discharge of, the Company.
To the maximum extent permitted by law, the Company hereby waives any right to
require the Note Collateral Agent to: (A) proceed against or exhaust any
security held from the Company; or (B) pursue any other remedy in the Note
Collateral Agent’s power whatsoever.
Section 7.10    Postponement of Subrogation. The Company hereby agrees that it
will not exercise any rights which it may acquire by reason of any payment made
hereunder, whether by way of subrogation, reimbursement or otherwise, until the
prior payment in full in cash of all Obligations (other than contingent
indemnification obligations).
Section 7.11    Reinstatement. If any claim is ever made solely in respect of
Liens described in clause (5) of the definition of Permitted Liens by holders of
such Permitted Liens upon any Secured Party for repayment or recovery of any
amount or amounts received in payment or on account of any of the Obligations
and any such payee repays all or part of said amount by reason of (i) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property or (ii) any settlement or
compromise of any such claim to which the Company agrees that is effected by
such payee with any such claimant (including, without limitation, the Issuer),
then and in such event the Company agrees that any such judgment, decree, order,
settlement or compromise shall be binding upon the Company, notwithstanding any
revocation hereof or the cancellation of any Note or any other instrument
evidencing any liability of the Issuer, and the Company shall be and remain
liable to such payee hereunder for the amount so repaid or recovered to the same
extent as if such amount had never originally been received by any such payee.
Section 7.12    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
Section 7.13    Submission to Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Note Documents to which it is a party
to the exclusive general jurisdiction of the Supreme Court of the State of New
York for the County of New York (the “New York Supreme Court”), and the United
States District Court for the Southern District of New York (the “Federal
District Court,” and together with the New York Supreme Court, the “New York
Courts”) and appellate courts from either of them; provided that nothing in this
Agreement shall be deemed or operate to preclude (i) the Note Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which


17



--------------------------------------------------------------------------------





case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Section 7.13 would otherwise require to be asserted
in a legal action or proceeding in a New York Court), or to enforce a judgment
or other court order in favor of the Trustee or the Note Collateral Agent, (ii)
any party from bringing any legal action or proceeding in any jurisdiction for
the recognition and enforcement of any judgment, (iii) if all such New York
Courts decline jurisdiction over any Person, or decline (or in the case of the
Federal District Court, lack) jurisdiction over any subject matter of such
action or proceeding, a legal action or proceeding may be brought with respect
thereto in another court having jurisdiction and (iv) in the event a legal
action or proceeding is brought against any party hereto or involving any of its
assets or property in another court (without any collusive assistance by such
party or any of its Subsidiaries or Affiliates), such party from asserting a
claim or defense (including any claim or defense that this Section 7.13 would
otherwise require to be asserted in a legal proceeding in a New York Court) in
any such action or proceeding;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address referred to in Section 7.2 or at such other address of which the Note
Collateral Agent (in the case of any other party hereto) or the Company (in the
case of the Note Collateral Agent) shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 7.13 any punitive damages.
Section 7.14    Acknowledgments. The Company hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Note Documents to which it is a party;
(b)    none of the Note Collateral Agent or any other Secured Party has any
fiduciary relationship with or duty to the Company arising out of or in
connection with this Agreement or any of the other Note Documents, and the
relationship between the Company, on the one hand, and the Note Collateral Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


18



--------------------------------------------------------------------------------





(c)    no joint venture is created hereby or by the other Note Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Company and the Secured Parties.
Section 7.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
Section 7.16    Releases.
(a)    Subject to Section 7.11, the Collateral shall be released from the Lien
and security interest created by this Agreement, all without delivery of any
instrument or performance of any act by any party, at any time or from time to
time in accordance with the provisions of Section 1202 of the Indenture. Upon
such release, all rights in the Collateral so released shall revert to the
Company.
(b)    The Note Collateral Agent and, if necessary, the Trustee shall, at the
Company’s expense, execute, deliver or acknowledge such instruments or releases
to evidence and shall do or cause to be done all other acts reasonably requested
by the Company to effect, in each case as soon as is reasonably practicable, the
release of any Collateral permitted to be released pursuant to the Indenture.
[Remainder of page left blank intentionally; signature page to follow.]




19



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.
AMBAC ASSURANCE CORPORATION
By: /s/ David Trick

Name:    David Trick
Title:    Executive Vice President, Chief     Financial Officer & Treasurer



[Signature Page to Secured Notes Pledge Agreement]



--------------------------------------------------------------------------------





Acknowledged and Agreed to as
of the date hereof by:
The Bank of New York Mellon,
in its capacity as Note Collateral Agent
By: /s/ Stacey B. Poindexter            
    Name: Stacey B. Poindexter
    Title: Vice President






[Signature Page to Secured Notes Pledge Agreement]



--------------------------------------------------------------------------------






SCHEDULE 1
NOTICE ADDRESS OF THE COMPANY
Ambac Assurance Corp.
1 State Street Plaza
New York, NY 10004
Attention: General Counsel


with copies to:
Debevoise & Plimpton
919 Third Avenue
New York, New York 10022
Attention: Steven J. Slutzky and Scott B. Selinger
Facsimile: 212-909-6836
Telephone: 212-909-6000




















--------------------------------------------------------------------------------





SCHEDULE 2
PERFECTION MATTERS


UCC Filings


State
Filing Office
Document Filed
Wisconsin
Wisconsin Department of Financial Institutions
Form UCC-1














